Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Response to Communication(s)
2.	This office action is in response to the Application filed on September 3, 2020. Claims 1-20 are presented in the application for examination.
	
Priority
3.	Receipt is acknowledged of papers submitted (KR 10-2019-0111369, filed 09/09/2019) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statements filed on 09/03/2020 and 12/18/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Specification
5. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


6.	Claims 1-2, 4, 6, 8, 11-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta et al. (U.S. 9,844,047; hereinafter refer as ‘Fukuta’) in view of Jung et al. (KR 20200069207; hereinafter ‘Jung’).
	
- In regard to claim 1, Fukuta discloses a user terminal supporting a dual connectivity with cells belonging to different frequencies (for example see figs. 18-19; col. 5, lines 29-31; wherein processor 160 and memory 150 are disclosed in fig. 2; col. 8, lines 14-16: “The memory 150 stores ... information to be used for a process by the processor 160”), the user terminal configured to transmit capability information indicating a frequency band for which the user terminal can use in the dual connectivity (for example see col. 5, lines 31-33); receive control information used for cell reselection control (for example see col. 6, lines 1-5); set a frequency with a high priority as a measurement target at the time of a cell search (for example see col. 21, lines 16-18), wherein the control information is information for relatively lowering a priority of a second frequency than a priority of a first frequency in the cell reselection (for example see col. 6, lines 5-8); camp on a cell in an idle state (for example see col. 5, lines 22-24); measure a frequency with a high priority as a measurement target for cell reselection in an RRC idle state (for example see col. 10, lines 62-66; col. 21, lines 11-20); and perform the cell reselection by measuring the frequency with a high priority (for example see col. 5, line 57 through col. 6, line 9). Fukuta fails to disclose wherein the “measurement on a remaining band except for the at least one first band among the plurality of bands is not performed”. However, such limitation/feature lacks thereof from Fukuta reference is well known and disclosed by Jung.
In an analogous art, Jung discloses for system and method for efficiently transmitting user data in mobile communication system (for example see para 1); wherein the UE may determine whether to perform neighbor cell measurement for cell reselection by comparing the calculated values with threshold values (for example see paras 280, 321) and SIB (for example see paras 272, 313).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the condition to perform neighbor cell measurement for cell Jung into the teaching of cell reselection of Fukuta with the motivation being minimized battery consumption, as specified in Jung: paras 285, 322.

- Regarding claim 12, it recites for the method having technical features that are substantially the same as those of claim 1, respectively. Therefore, they are rejected for the same rationales applied to claim 1 discussed above, as additionally disclosed for ‘handover procedure’ in Fukuta: col. 9, lines 63-67; col. 14, lines 15-21; and in the respective portions of the specification.

	- In regard to claims 2 and 15, in addition to features recited in base claims (see rationales discussed above), the combination of Jung and Fukuta further discloses for whether measurement result is satisfied (for example see Fukuta: col. 13, line 64 through col. 14, line 3: “the eNB 200-2 may decide ... when a condition under which a dual connectivity can be started, for example, a condition where each of the measurement results of the cell of the eNB 200-2 and the neighboring cell (the large cell) exceeds a threshold value, is satisfied.”).
Fukuta lacks what Jung discloses for system and method for efficiently transmitting user data in mobile communication system (for example see para 1); wherein the UE may determine whether to perform neighbor cell measurement for cell reselection by comparing the calculated values with threshold values (for example see paras 280, 321) and SIB (for example see paras 272, 313).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the condition to perform neighbor cell measurement for cell Jung into the teaching of cell reselection of Fukuta with the motivation being minimized battery consumption, as specified in Jung: paras 285, 322.

	- Regarding claims 4 and 17, in addition to features recited in base claims (see rationales discussed above), the combination of Jung and Fukuta further discloses for whether the cell supports the dual connectivity (for example see Fukuta: col. 5, lines 30-36: “a user terminal that support a dual connectivity with cells belonging to different frequencies. The user terminal transmits capability information indicating a frequency band for which the user terminal can use in the dual connectivity. The base station determines whether to apply the dual connectivity to the user terminal based on the capability information”).
Fukuta lacks what Jung discloses for system and method for efficiently transmitting user data in mobile communication system (for example see para 1); wherein the UE may determine whether to perform neighbor cell measurement for cell reselection by comparing the calculated values with threshold values (for example see paras 280, 321) and SIB (for example see paras 272, 313).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the condition to perform neighbor cell measurement for cell reselection of Jung into the teaching of cell reselection of Fukuta with the motivation being minimized battery consumption, as specified in Jung: paras 285, 322.

- In regard to claims 6 and 18, in addition to features recited in base claims (see rationales discussed above), the combination of Jung and Fukuta further discloses for whether the measurement satisfies a second condition (for example see Fukuta: col. 11, lines 49-52: “the eNB 200-1 decides to end the dual connectivity when the measurement result of the neighboring cell (the small cell) falls short of a threshold value.”; Jung: para 287: “Based on the measurement values (2g-20) for neighboring cells, the RRC idle mode or RRC inactive mode UE may perform a cell re-selection evaluation process based on priority (CellReselectionPriority). That is, if multiple cells satisfying the cell re-selection criteria have different priorities, reselecting a frequency/RAT cell with a high priority is a frequency/RAT cell with a low priority (Cell reselection to a higher priority RAT/frequency shall take precede over a lower priority RAT/frequency if multiple cells of different priorities fulfil the cell reselection criteria).”).
Fukuta lacks what Jung discloses for system and method for efficiently transmitting user data in mobile communication system (for example see para 1); wherein the UE may determine whether to perform neighbor cell measurement for cell reselection by comparing the calculated values with threshold values (for example see paras 280, 321) and SIB (for example see paras 272, 313).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the condition to perform neighbor cell measurement for cell reselection of Jung into the teaching of cell reselection of Fukuta with the motivation being minimized battery consumption, as specified in Jung: paras 285, 322.

- Regarding claims 8 and 20, in addition to features recited in base claims (see rationales discussed above), the combination of Jung and Fukuta further discloses for changing from first to second capability (for example see Fukuta: col. 5, lines 30-36; col. 21, lines 50-53: “a user terminal that support a dual connectivity with cells belonging to different frequencies. The user terminal transmits capability information indicating a frequency band for which the user terminal can use in the dual connectivity. The base station determines whether to apply the dual connectivity to the user terminal based on the capability information” and col. 21, lines 50-53: “on the basis of the UE capability information, the eNB 200-1 transmits, to the UE 100, the dedicated control information (Cell Reselection Priority) used in cell reselection control.”).
Fukuta lacks what Jung discloses for system and method for efficiently transmitting user data in mobile communication system (for example see para 1); wherein the UE may determine whether to perform neighbor cell measurement for cell reselection by comparing the calculated values with threshold values (for example see paras 280, 321) and SIB (for example see paras 272, 313).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the condition to perform neighbor cell measurement for cell reselection of Jung into the teaching of cell reselection of Fukuta with the motivation being minimized battery consumption, as specified in Jung: paras 285, 322.

	- In regard to claim 11, in addition to features recited in base claims (see rationales discussed above), the combination of Jung and Fukuta further discloses for performing second measurement on the remaining band (for example see Fukuta: col. 21, lines 50-53: “the eNB 200-1 transmits, to the UE 100, the dedicated control information (Cell Reselection Priority) used in cell reselection control.”; col. 21, lines 16-18: “UE 100 always sets a frequency with high priority as a measurement target at the time of a cell search”; col. 28, line 62 through col. 29, line 3: “suitable cell”; Jung: para 285: “RRC idle mode or RRC deactivation mode In order to minimize battery consumption, the UE does not always measure neighboring cells and performs neighboring cell measurement based on a measurement rule. Whether to perform neighbor cell measurement it can be judged whether or not there is (2g-20)”).
Fukuta lacks what Jung discloses for system and method for efficiently transmitting user data in mobile communication system (for example see para 1); wherein the UE may determine whether to perform neighbor cell measurement for cell reselection by comparing the calculated values with threshold values (for example see paras 280, 321) and SIB (for example see paras 272, 313).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the condition to perform neighbor cell measurement for cell reselection of Jung into the teaching of cell reselection of Fukuta with the motivation being minimized battery consumption, as specified in Jung: paras 285, 322.

- Regarding claims 13-14, in addition to features recited in base claims (see rationales discussed above), the combination of Jung and Fukuta further discloses for whether measurement result is satisfied (for example see Fukuta: col. 13, line 64 through col. 14, line 3: “the eNB 200-2 may decide ... when a condition under which a dual connectivity can be started, for example, a condition where each of the measurement results of the cell of the eNB 200-2 and the neighboring cell (the large cell) exceeds a threshold value, is satisfied.”) and receive a handover command to a target cell which is identified based on the identified measurement result, and hand over to the target cell in response to the handover command (for example Fukuta: see col. 14, lines 17-21).
Fukuta lacks what Jung discloses for system and method for efficiently transmitting user data in mobile communication system (for example see para 1); wherein the UE may determine for example see paras 280, 321) and SIB (for example see paras 272, 313).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the condition to perform neighbor cell measurement for cell reselection of Jung into the teaching of cell reselection of Fukuta with the motivation being minimized battery consumption, as specified in Jung: paras 285, 322.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuta et al. (U.S. 9,844,047; hereinafter refer as ‘Fukuta’) in view of Jung et al. (KR 20200069207; hereinafter ‘Jung’), and further in view of Sprint (“LTE upper Layer Indication IE and application to 5G icon”; cited by the applicants; hereinafter ‘Sprint’).
	
	- In regard to claim 5, the combination of Jung and Fukuta further fails to disclose for whether ‘upperlayerindication-r15 included in the system information to support dual connectivity’. However, such limitation/feature lacks thereof from the combination of Jung and Fukuta reference is well known and disclosed by Sprint.
	In an analogous art, Sprint discloses for including the bit information of LTE upperLayerIndication IE in SIB to indicate EN-DC capable (for example see section 1: Introduction) and where the upperLayerindication was only intended to indicate the anchor as EN- DC. The Indication of EN-DC (upperLayerIndication=true), coupled with inherent Device knowledge of its state and connections provides the rest of the necessary pieces for the Device to for example see section 4: Conclusion).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to improve the indicating of 5G service availability regardless of FR of Sprint into the teaching of combination of Jung and Fukuta with the motivation being improve the indicating of 5G service availability, as disclosed in Sprint: Sections 1 and 4.
	
8.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta et al. (U.S. 9,844,047; hereinafter refer as ‘Fukuta’) in view of Jung et al. (KR 20200069207; hereinafter ‘Jung’), and further in view of 3GPP TS 24.301 (“Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for Evolved Packet System (EPS)”; cited by the applicants; hereinafter ‘3GPP TS 24.301’).
	
	- In regard to claims 9 and 10, the combination of Jung and Fukuta further fails to disclose for ‘tracking area updated TAU request’ and the flag value. However, such limitation/feature lacks thereof from the combination of Jung and Fukuta reference is well known and disclosed by 3GPP TS 24.301.
	In an analogous art, 3GPP TS 24.301 discloses for the support of inter-system mobility between E-UTRAN and other 3GPP or non-3GPP access networks (for example see section 1: Scope); wherein the tracking area updated ‘TAU’ request is disclosed in 3GPP TS 24.301: pages 157-158: “when the UE changes the radio capability ... the UE shall include a UE radio capability information update needed IE in the Tracking Area Update Request message”; see page 163: “If the tracking area update request has been accepted by the network, the MME shall 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the TAU request message of 3GPP TS 24.301 into the teaching of combination of Jung and Fukuta with the motivation being improve the tracking area updating procedure as disclosed in 3GPP TS 24.301: Section 5.5.3.2.1.

9. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
10.	Claims 3, 7, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Features claim in the claim are not taught or suggested in any of the prior art of records.
the above claims 3 (or 16) and 7 (or 19), including all of the limitations of the base claim and any intervening claims, both recite limitations “... is configured to identify whether the measurement result for the first cell is greater than a sum of a threshold value and a value set for a hysteresis operation”; and “... is configured to identify whether the measurement result for the first cell is less than a value generated by subtracting a value set for a hysteresis operation from a threshold value” that do not appear in the prior art of record, considered individually or in combination, fails to further teach the aforementioned limitations in a manner as cited in the claim and dependent claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (U.S. 2019/0268819), Kim et al. (U.S. 2019/0349822) and Hong et al. (U.S. 2020/0367085) are all cited to show system/devices and methods for improving the dual connectivity’s control/management in wireless communication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


February 9, 2022